DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The amendments to the claims and drawings filed 04/21/2022 have been considered and entered.
Response to Arguments
Applicant's arguments filed 04/21/2022 have been fully considered.
	Regarding the drawing objections, Applicant argued that the amendment overcame said objections; the Examiner is in agreement, therefore said objections have been withdrawn.
Regarding the 103 prior art obviousness rejection of independent claim 1, Applicant argued that the previously indicated allowable subject matter of claim 2 was now included into independent claim 1 and was therefore allowable. The Examiner is in agreement, therefore said rejection has been withdrawn and independent claim 1 and dependent claims thereof have been indicated as allowable.
Regarding the 102 prior art anticipatory rejection of independent claim 7, Applicant argued that reference Garrff failed to disclose (omission for emphasis of understood interpretation based on Applicant’s arguments) wherein “the flame photometric detector was…disposed within the temperature controlled oven”. MPEP 2111 requires that during patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification, and an Examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim. In the present case, the grammar of the claim language is unclear as to the extent to which the flame photometric is so operably disposed. The Examiner’s previous (Applicant alleged “mis”-)interpretation (i.e., not in accordance with Applicant’s intended interpretation) was to interpret that “the flame photometric detector was operably…disposed within the temperature controlled oven (see at least, Garrff, [0041] “oven used to heat the sample column, the detector block, the flame thermocouple, etc.”; [0023] “flame photometric detector assembly that can comprise an optics assembly and a detector block”; see also [0028] with regards to sizing/location; Examiner emphasizes that the detector block can be part of the flame photometric detector and that said detector block thereof is heated by the oven). The Examiner has also reviewed the criticality of the instant heating of the flame photometric detector via the oven and found that said detector fits into the oven ([0019] “it may be helpful to minimize physical size of the flame photometric detector in order to fit inside a dedicatedly temperate controlled oven”; [0027] “the micro flame photometric detector 300 is able to be fit entirely within the volume of temperature-controlled oven 22 of the process gas chromatograph. Accordingly, what was previously an entire side-cart, now can be fit, essentially, within the gas chromatograph enclosure”), which further supports Applicant’s arguments pertaining to the intended claim interpretation. Nevertheless, Applicant is reminded that though understanding the claim language may be aided by explanations contained in the written description it is improper to import claim limitations from the specification into the claims, and further that interpretation of descriptive statements in a patent’s written description is a difficult task…and that the problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims. 

    PNG
    media_image1.png
    459
    582
    media_image1.png
    Greyscale

While the Applicant and the Examiner are in disagreement about the proper claim interpretation the Examiner has made this Office Action a second non-final rejection and provided herewith examination of the Examiner’s understanding of Applicant’s intended interpretation of the claims in addition to the broad reasonable interpretation of the claim language. With further regards to the disputed claim limitation, newly cited Staphanos teaches wherein the flame photometric detector (fig. 3, flame photometric detector 350) is disposed to fit entirely within a temperature controlled oven (fig. 3, oven 324) ([0036] “the flame photometric detector 350 is maintained at about 225 degrees C. by the oven 324”; see also reference claim 11 “an oven enclosing the vaporizer and the flame photometric detector”), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fit Garrf’s flame photometric detector within Garrff’s oven—as suggested by Staphano’s oven enclosing a flame photometric detector—thereby providing controlled heat to the entirety of Garrff’s flame photometric detector and thus providing a more stabilized temperature thereof including by reducing temperature fluctuations due to portions previously not enclosed.


    PNG
    media_image2.png
    389
    261
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    316
    265
    media_image3.png
    Greyscale

Regarding the 103 prior art obviousness rejection of independent claim 16, Applicant argued that the amendment better distinguished, and Applicant further provided additional information with regards to the claim interpretation for a “major arc”. The Examiner acknowledges/accepts Applicant’s provided well-accepted definition as the controlling definition of the term in the claim, and for which while the written specification is not in ipsis verbis with the claim language, the disclosure—including the drawings—is sufficient support. However, said major arc in the claim is not defined in any particular spatial relation to any coordinate system and is broadly and reasonably interpretable to include an arbitrary starting point and angle. Garrff teaches a combustion chamber (figs. 3 & 6, sampling chamber 212; shown but not labeled in additional figures) having a major arc shape (see figs. 3-6, where figs. 3-4 showing circular shape in the perspective view of part of the detector and likewise see figs. 5-6 showing circular shape portions in a cross-sectional view). The Examiner is therefore unpersuaded that the amendment patentably distinguishes from the teachings of Garrff; however, the Examiner has various drafted suggestions for discussion such as: “wherein the combustion chamber includes, a partially round surface having a zenith distal the flat surface, and a major arc intersecting the zenith and contacting the flat surface”; OR “wherein the combustion chamber includes a partially round shape having a curved upper portion comprising a major arc that meets tened lower surface at rounded portions, and wherein the flattened lower surface is proximate an end of the sample inlet tube”. Applicant is welcome to an interview to further discuss these or other possible amendments.
Regarding the 103 prior art obviousness rejection of independent claim 18, Applicant argued that the limitation “wherein the ignitor and the thermocouple assembly are mounted to a single tube that extends into the combustion chamber” is not merely a case of making the ignitor and thermocouple integral and requires specific adaptations to the ignitor, the thermocouple, and the manner in which the electrical conductors for such elements are run through a ceramic tube requiring innovative design and execution. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim. With regards to “ceramic”, this feature is not claimed in independent claim 18, but is instead claimed in dependent claim 19 and analysis of this feature is therefore more properly addressed in claim 19, the Examiner further emphasizing that ceramic is a common material conventionally utilized for both ignitors and thermocouple flame detectors. With regards to the specific adaptation for the manner in which electrical conductors for such elements are run through the tube, this feature is not claimed in independent claim 18, but instead in claim 20, and therefore more properly addressed therein. With regards to further specific adaptations to the ignitor and the thermocouple, these further features are not yet claimed.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further regarding the 103 prior art obviousness rejection of independent claim 18, Applicant further argued that secondary reference Wang’s combination of a thermocouple and ignitor assembly was irrelevant and provided no indication of the level of ordinary skill as the prior art was in the field of roasting furnaces and not in the field of flame photometric detector design. MPEP 2141.01(a)(I) states (bold added for emphasis):
In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103 , the reference must be analogous art to the claimed invention. In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004). The examiner must determine what is “analogous prior art” for the purpose of analyzing the obviousness of the subject matter at issue. “Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. ” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. 

In order for a reference to be "reasonably pertinent" to the problem, it must "logically [] have commended itself to an inventor's attention in considering his problem. " In re Icon Health and Fitness, Inc., 496 F.3d 1374, 1379-80 (Fed. Cir. 2007) (quoting In re Clay, 966 F.2d 656,658, 23 USPQ2 1058, 1061 (Fed. Cir. 1992)). A recent decision from the U.S. Court of Appeals for the Federal Circuit, In re Klein, 647 F.3d 1343, 98 USPQ2d 1991 (Fed. Cir. 2011), is instructive as to the "reasonably pertinent" prong for determining whether a reference is analogous art. In determining whether a reference is reasonably pertinent, an examiner should consider the problem faced by the inventor, as reflected - either explicitly or implicitly - in the specification. In order to support a determination that a reference is reasonably pertinent, it may be appropriate to include a statement of the examiner's understanding of the problem. The question of whether a reference is reasonably pertinent often turns on how the problem to be solved is perceived. If the problem to be solved is viewed in a narrow or constrained way, and such a view is not consistent with the specification, the scope of available prior art may be inappropriately limited. It may be necessary for the examiner to explain why an inventor seeking to solve the identified problem would have looked to the reference in an attempt to find a solution to the problem, i.e., factual reasons why the prior art is pertinent to the identified problem.

In accordance with the above rule, the Examiner states explicitly for the Applicant that secondary reference Wang is/are analogous because said reference(s) is/are reasonably pertinent to the problem faced by the inventor, wherein the Examiner’s understanding of the problem is mounting of both an ignitor and a thermocouple, and that work available in another field of endeavor which also includes mounting an ignitor and a thermocouple together would reasonably incentivize and prompt variations of mounting an ignitor and a thermocouple in a different field of endeavor. In the present case, Wang teaches wherein an ignitor (fig. 1, igniter 2) and a thermocouple assembly (fig. 1, thermocouple sensor 5) are mounted to a single tube (fig. 1, duct 3) that extends into a combustion chamber (fig. 1, hearth 1) through a single aperture, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so integrate—as supported by Wang—for the expected advantages of preventing use of the ignitor without the safety presence of the thermocouple, and for the ease of installation as a single unit requiring only a single hole for insertion and mounting. 
Drawings
The drawings filed 04/21/2022 are acceptable. 
Claim Objections
Claim(s) 1 and 3-6 is/are objected to because of the following informalities:  
As to claim 1,
 while understood, the Examiner objects to the change in nomenclature from “sample inlet tube” to the shortened version “sample tube”.
Dependent claim(s) of objected to claim(s) is/are likewise objected to. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102/103
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by Applicant previously cited Garrff ( US 20150015885 A1; hereafter “Garrff”) or, in the alternative, under 35 U.S.C. 103 as obvious over Applicant previously cited Garrff in further view of newly cited Staphanos et al (US 20050069455 A1; hereafter “Staphanos”).

Regarding independent claim 7,
 Garrff discloses in a broad—yet reasonable interpretation—a process gas chromatograph (fig. 1, gas chromatography system 10) ([0028]  comprising:
a temperature-controlled oven (fig. 1, column oven 60) (see [0029] pertaining to sizing/location and exemplariness of the figures);
at least one chromatographic column (fig. 1, sample column 50) disposed within the temperature-controlled oven (fig. 1, column oven 60) and being configured to receive a sample of process gas;
a flame photometric detector (figs. 1-2, flame photometric detector 100) operably coupled to the at least one chromatographic column (fig. 1, sample column 50) and disposed within the temperature-controlled oven (fig. 1, column oven 60) ([0041] “oven used to heat the sample column, the detector block, the flame thermocouple, etc.”; [0023] “flame photometric detector assembly that can comprise an optics assembly and a detector block”; see also [0028]; Examiner emphasizes that the detector block can be part of the flame photometric detector and that said detector block thereof is operably heated within the oven), the flame photometric detector (figs. 1-2, flame photometric detector 100) being configured to combust the sample of process gas and provide an indication of a flame combusting the sample; and
a photomultiplier tube assembly (fig. 5, photomultiplier assembly 370) ([0040] “photomultiplier assembly 370, this portion of the optics assembly 300 can include the photomultiplier tube housing 360” and “photomultiplier tube 362”) coupled to the flame photometric detector (figs. 1-2, flame photometric detector 100) and configured to receive indication from the flame photometric detector (figs. 1-2, flame photometric detector 100) and provide a signal indicative of a wavelength of the flame ([0042] “specific wavelengths”; [0002] background info on PMTs and wavelength).
Applicant has argued that the Examiner’s interpretation of the claim is incorrect; for compact prosecution the Examiner further addresses Applicant’s preferred interpretation as best understood hereafter.
Garrff fails to explicitly teach wherein the flame photometric detector is disposed—to fit entirely—within the temperature controlled oven.
However:
Garff also teaches an “oven used to heat the sample column, the detector block, the flame thermocouple, etc” ([0041]), and the Examiner emphasizes that only ordinary skill in the art is required to further include heating yet additional components (“etc.”) of the flame photometric detector with the oven.
It has been held that a mere change in size is generally recognized as being within the level of ordinary skill in the art, see MPEP 2144.04(IV)(A), In re Rose, 105 USPQ 237 (CCP A 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the present case, the Examiner notes that only ordinary skill in the art is required to make an oven larger and/or to make a flame photometric detector small.
Furthermore, and factually supporting the above assertions, Staphanos teaches wherein the flame photometric detector (fig. 3, flame photometric detector 350) is disposed to fit entirely within a temperature controlled oven (fig. 3, oven 324) ([0036] “the flame photometric detector 350 is maintained at about 225 degrees C. by the oven 324”; see also reference claim 11 “an oven enclosing the vaporizer and the flame photometric detector”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fit Garrf’s flame photometric detector within Garrff’s oven—as suggested by Staphano’s oven enclosing a flame photometric detector—thereby providing controlled heat to the entirety of Garrff’s flame photometric detector and thus providing a more stabilized temperature thereof including by reducing temperature fluctuations due to portions previously not enclosed.

Regarding claim 12, which depends on claim 7,
 Garrff teaches wherein the flame photometric detector (figs. 1-2, flame photometric detector 100) includes internal combustion exhaust passageways (passageways through vent 290) ([0029]-[0031]) .

Regarding claim 14, which depends on claim 7,
 Garrff teaches wherein the flame photometric detector (figs. 1-2, flame photometric detector 100) includes a combustion chamber (figs. 3 & 6, sampling chamber 212; shown but not labeled in additional figures) having a major arc shape (see figs. 3-6, where figs. 3-4 showing circular shape in the perspective view  of part of the detector and likewise see figs. 5-6 showing circular shape portions in a cross-sectional view; the Examiner emphasizes that a major arc is shown from multiple perspective and traversing in multiple directions). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant previously cited Garrff in further view of newly cited Staphanos* et al (US 20050069455 A1; hereafter “Staphanos”).
*see 102/103 analysis of independent claim
Regarding claim 15, which depends on claim 14,
 Garrff teaches wherein the combustion chamber (figs. 3 & 6, sampling chamber 212; shown but not labeled in additional figures) has a substantially (obviousness analysis follows as pertains to extent of substantially) flat bottom (see flat bottom portion defined by body 210).
Garrff does not expressly state wherein the combustion chamber bottom is flat.
However, legal precedent has condoned the use of particular examples of what may be considered common sense or ordinary routine practice including changes in shape, see MPEP  2141(I) & 2144.04(IV)(B), and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), and it had been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05. In the present case, only ordinary skill in the art is required to modify a flattish shape to be flat, the flat shape being particularly useful for mounting bodies thereto, and It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so modify Garrff’s flattish bottom to be flat for the aforementioned reasons.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant previously cited Garrff.
Regarding independent claim 16,
 Garrff teaches a flame photometric detector (figs. 1-2, flame photometric detector 100) for a process gas chromatograph (Title “FLAME PHOTOMETRIC DETECTOR”; [0005] “a gas chromatography system can include the flame photometric detector assembly”), the flame photometric detector (figs. 1-2, flame photometric detector 100) comprising:
 a combustion chamber (figs. 3 & 6, sampling chamber 212; shown but not labeled in additional figures) body (body comprising sampling chamber 212) defining a combustion chamber (figs. 3 & 6, sampling chamber 212; shown but not labeled in additional figures) therein;
a sample inlet tube (figs. 5-6, sample column liner 242) configured to introduce a process gas sample into the combustion chamber (figs. 3 & 6, sampling chamber 212; shown but not labeled in additional figures);
an ignitor (figs. 3-4, igniter 236) configured to initiate combustion within the combustion chamber (figs. 3 & 6, sampling chamber 212; shown but not labeled in additional figures);
a thermocouple assembly (figs. 3-4, thermocouple 230) configured to provide an indication of temperature within the combustion chamber (figs. 3 & 6, sampling chamber 212; shown but not labeled in additional figures); and
wherein the combustion chamber (figs. 3 & 6, sampling chamber 212; shown but not labeled in additional figures) includes a major arc connected to a substantially (obviousness analysis follows as pertains to extent of substantially) flat surface (see flat bottom portion defined by body 210) proximate an end of the sample inlet tube (figs. 5-6, sample column liner 242).
Garrff does not expressly state wherein the combustion chamber (bottom) has a flat surface.
However, legal precedent has condoned the use of particular examples of what may be considered common sense or ordinary routine practice including changes in shape, see MPEP  2141(I) & 2144.04(IV)(B), and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), and it had been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05. In the present case, only ordinary skill in the art is required to modify a flattish shape to be flat, the flat shape being particularly useful for mounting bodies thereto, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so modify Garrff’s flattish bottom to be flat for the aforementioned reasons.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Garrff in view of newly cited Staphanos* and in further view of previously cited Shibamoto (US 20060213875 A1; hereafter “Shibamoto”).
*see 102/103 analysis of independent claim
Regarding claim 13, which depends on claim 7,
 Garrff teaches further comprising a sample tube (figs. 5-6, sample column liner 242) configured to receive the sample and convey the sample to the combustion chamber (figs. 3 & 6, sampling chamber 212; shown but not labeled in additional figures), the sample tube (figs. 5-6, sample column liner 242) having an end (figs. 3-4, column liner extension tube 244) that is selectable in length relative to the combustion chamber (figs. 3 & 6, sampling chamber 212; shown but not labeled in additional figures) ([0034]; [0037]).
Garrff does not expressly teach wherein the sample inlet tube has an end that is adjustable relative to the combustion chamber.
Shibamoto teaches a flame photometric detector (Title “Flame Photometric Detector Of Gas Chromatograph”) wherein the sample inlet tube has an end (cylindrical member 72) that is adjustable relative to the combustion chamber ([0008] “change a height of the tip of the nozzle, so that the photo multiplier can detect efficiently”; [0022]-[0023] “Depending on an extent that the screw portion 74 is screwed in, the cylindrical member 72 can move in a direction that gas is ejected, thereby adjusting a height of the tip”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Shibamoto’s height adjustment means with Garrff’s FPD thereby enabling adjustment of the height of the tube relative to the combustion chamber thus increasing ease of adjustment and therefore resulting in the desired known effect of increased sensitivity and efficiency of the photometric detection. 

Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant previously cited Garrff  in view of newly cited Staphanos* and in further view of previously cited Wang** et al (CN 108592647 A; hereafter “Wang”).
*see 102/103 analysis of independent claim
**machine translation previously cited and utilized for providing English citations 

Regarding claim 9 and claim 10, where claim 9 depends on claim 7 and where claim 10 depends on claim 9,
 Garrff teaches wherein the flame photometric detector (figs. 1-2, flame photometric detector 100) includes an ignitor (figs. 3-4, igniter 236) and a thermocouple assembly (figs. 3-4, thermocouple 230), and wherein the ignitor (figs. 3-4, igniter 236) and the thermocouple assembly (figs. 3-4, thermocouple 230) enter a combustion chamber (figs. 3 & 6, sampling chamber 212; shown but not labeled in additional figures) of the flame photometric detector (figs. 1-2, flame photometric detector 100) through apertures.
Garrff does not teach: (limitation of claim 9) wherein the thermocouple assembly and the ignitor enter the chamber through a single aperture and (limitation of claim 10) wherein the ignitor and the thermocouple assembly are mounted to a single tube that extends into the combustion chamber.
However:
The Examiner notes that it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art, Howard v. Detroit Stove Works, 150 U.S. 164 (1893); see also In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), and MPEP 2144.04 (V)(B). In the present case, only ordinary skill in the art is required to integrate an ignitor and a thermocouple into a single tube package, and likewise to integrate plural apertures into a single aperture . 
Furthermore, and as evidence of the above assertion of ordinary skill, Wang teaches wherein an ignitor (fig. 1, igniter 2) and a thermocouple assembly (fig. 1, thermocouple sensor 5) are mounted to a single tube (fig. 1, duct 3) that extends into a combustion chamber (fig. 1, hearth 1) through a single aperture. 
In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so integrate—as supported by Wang—for the expected advantages of preventing use of the ignitor without the safety presence of the thermocouple, and for the ease of installation as a single unit requiring only a single hole for insertion and mounting.

Regarding claim 11, which depends on claim 10,
 Garrff as modified by Wang suggests the single tube (see analysis of claims 9-10).
Garrff as modified by Wang is silent to wherein the single tube is formed of ceramic.
However it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); see also MPEP 2144.07. In the present case, one having ordinary skill in the art could easily conceive of forming a tube from ceramic as the Examiner takes Official Notice that said material is a common material conventionally utilized for both ignitors and thermocouple flame detectors, and as the Applicant had not adequately traversed this assertion, this is considered admitted prior art in accordance with MPEP 2144.03 (Procedure C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the single tube out of ceramic for its electrically insulating and heat resistant properties thereby preventing unwanted electrical grounding/shorting while being resistant to heat damage.

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant previously cited Garrff in view of previously cited Wang.

Regarding independent claim 18,
 Garrff teaches a flame photometric detector (figs. 1-2, flame photometric detector 100) for a process gas chromatograph (Title “FLAME PHOTOMETRIC DETECTOR”; [0005] “a gas chromatography system can include the flame photometric detector assembly”), the flame photometric detector (figs. 1-2, flame photometric detector 100) comprising:
a combustion chamber (figs. 3 & 6, sampling chamber 212; shown but not labeled in additional figures) body (body comprising sampling chamber 212) defining a combustion chamber (figs. 3 & 6, sampling chamber 212; shown but not labeled in additional figures) therein;
a sample inlet tube (figs. 5-6, sample column liner 242) configured to introduce a process gas sample into the combustion chamber (figs. 3 & 6, sampling chamber 212; shown but not labeled in additional figures);
an ignitor (figs. 3-4, igniter 236) configured to initiate combustion within the combustion chamber (figs. 3 & 6, sampling chamber 212; shown but not labeled in additional figures);
a thermocouple assembly (figs. 3-4, thermocouple 230) configured to provide an indication of temperature within the combustion chamber (figs. 3 & 6, sampling chamber 212; shown but not labeled in additional figures); and
wherein the ignitor (figs. 3-4, igniter 236) and the thermocouple assembly (figs. 3-4, thermocouple 230) are mounted to extend into the combustion chamber (figs. 3 & 6, sampling chamber 212; shown but not labeled in additional figures).
Garrff does not teach wherein the ignitor and the thermocouple assembly are mounted to a single tube that extends into the combustion chamber.
However:
The Examiner notes that it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art, Howard v. Detroit Stove Works, 150 U.S. 164 (1893); see also In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), and MPEP 2144.04 (V)(B). In the present case, only ordinary skill in the art is required to integrate an ignitor and a thermocouple into a single tube package. 
Furthermore, and as evidence of the above assertion of ordinary skill, Wang teaches wherein an ignitor (fig. 1, igniter 2) and a thermocouple assembly (fig. 1, thermocouple sensor 5) are mounted to a single tube (fig. 1, duct 3) that extends into a combustion chamber (fig. 1, hearth 1).
In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so integrate—as supported by Wang—for the expected advantages of preventing use of the ignitor without the safety presence of the thermocouple, and/or for the ease of installation as a single unit requiring only a single hole for insertion and mounting.

Regarding claim 19, which depends on claim 18,
 Garrff as modified by Wang suggests the single tube (see analysis of independent claim).
Garrff as modified by Wang is silent to wherein the single tube is formed of ceramic.
However it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); see also MPEP 2144.07. In the present case, one having ordinary skill in the art could easily conceive of forming a tube from ceramic as the Examiner takes Official Notice that said material is a common material conventionally utilized for both ignitors and thermocouple flame detectors, and as the Applicant had not adequately traversed this assertion, this is considered admitted prior art in accordance with MPEP 2144.03 (Procedure C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the single tube out of ceramic for its electrically insulating and heat resistant properties thereby preventing unwanted electrical grounding/shorting while being resistant to heat damage.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant previously cited Garrff in view of previously cited Wang, and in further view of previously cited Green et al (US 3940987 A; hereafter “Green”).
Regarding claim 20, which depends on claim 19,
 Garrff as modified by Wang suggests (see analysis of preceding claims; additional obviousness follows) wherein the ceramic (conventional material) tube (Wang’s axially extending duct) includes at least four bores (two bores for the two electrodes of the thermocouple, and two bores for the two electrodes of the ignitor) extending axially therethrough.
The Examiner emphasizes that it is conventional for a thermocouple to have two (dissimilar) electrodes for functionality, and likewise conventional to have two electrodes for the ignitor for functionality, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to protect each of the electrodes within the respective bores of the single tube material to prevent unwanted electrical connections therebetween as well as from external unwanted electrical connections while providing thermal protection. 
Furthermore, and as evidence of the above assertions, Green teaches an ignitor-thermocouple combination (see fig. 1, ignitor comprising electrodes 16 & 18 and thermocouple of dissimilar metals shown simply as 12) with a single ceramic tube (ceramic insulator 15) with axial bores (not shown) for the electrodes thereof (col. 3, ll. 44-50 “A ceramic
 insulator 15 is mounted within the shell 13. A
 center electrode 16 extends through an internal bore
 (not shown) through the insulator 15 and projects from
 an insulator nose or firing tip 17 to define a spark gap
 with a ground electrode 18 mounted on the lower shell
 end 14”; col. 3, ll. 57-60 “The thermocouple 12 is embedded in the surface of
 the insulator firing tip 17. The thermocouple 12 is of
 conventional design, consisting of a junction between
 two dissimilar metals or metal alloys”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Green’s ceramic insulating tube and boring therethrough for a ignitor-thermocouple combination with Garrff’s modified 
ignitor & thermocouple thereby providing a packaging with the aforementioned thermal and electrical advantages and it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bore through said packaging for each of the electrodes thereof at least in part for the aforementioned electrical and thermal advantages and further emphasizing the advantages of the electrical separation of the electrodes to prevent unwanted electrical connections therebetween.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant previously cited Garrff in view of newly cited Staphanos* and in further view of previously cited Phillips (US 4167334 A; hereafter “Phillips”).
*see 102/103 analysis of independent claim

Regarding claim 8, which depends on claim 7,
 Garrff teaches wherein the flame photometric detector (figs. 1-2 & 5, flame photometric detector 100) is coupled to the photomultiplier tube assembly (fig. 5, photomultiplier assembly 370).
Garrff does not teach wherein the flame photometric detector is coupled to the photomultiplier tube assembly by a fiberoptic cable.
Phillips teaches wherein the flame photometric detector (fig. 1,  flame photometric detector system 10) is coupled to the photomultiplier tube assembly (fig. 1, photomultiplier tube 14) by a fiberoptic cable (fig. 1, fiber-optic light transmission bundle 16) (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Phillip’s use of fiberoptic cable connections with Garrff’s detector thereby providing an efficient light transmission means enabling convenient location of the components connected thereby, including enabling the photomultiplier tube to be positioned away from the destructive effects of the flame, as well as being easy to install and/or replace.

Allowable Subject Matter
Claim(s) 1 and 3-6 is/are allowed.
Regarding independent claim 1,
 the Reasons for Allowance are substantially the same as previously indicated in the Office Action dated 01/21/2022 for (now canceled) dependent claim 2.
Dependent claim(s) of allowed claim(s) is/are likewise allowed. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is (303)297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Primary Examiner, Art Unit 2856